DETAILED ACTION
This is the initial Office action for application SN 17/439,951 having an effective date of 16 September 2021 and a priority date from US provisional application 62/821,220 of 20 March 2019, and a Foreign priority date of 15 August 2019 (European Patent Office).  A preliminary amendment was filed on 16 September 2021.  Claims 1-6 and 8-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scholler et al (US 2019/0071615), having a filing date of 31 August 2018 and a Foreign priority date of 04 September 2017.
The applied reference has a common assignee (and different inventive entity) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Scholler et al [“Scholler”] disclose polyalkyl(meth)acrylate-based comb polymers with weight-average molecular weights of 700,000 g/mol or greater and number average molecular weights of 130,000 g/mol or greater, which can be used to improve the high temperature-high shear (HTHS) performance of lubricant compositions, especially of engine oil (EO) compositions.   
The polyalkyl(meth)acrylate-based comb polymers comprise: (a) 10 to 30% by weight of an ester of (meth)acrylic acid and a hydroxylated hydrogenated polybutadiene; (b) 50% to 80% by weight of C1-4 alkyl(meth)acrylates; (c) 5% to 20% by weight of C10-30 alkyl(meth)acrylates; and (d) 0% to 15% by weight of further comonomers such as styrene [0074]; which overlap the weight % of the claimed polyalkyl(meth)acrylate polymer.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim Rejections - 35 USC § 103
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being obvious over Sondjaja et al (US 2019/0300808).
The applied reference has a common assignee (and different inventive entity) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Sondjaja et al [“Sondjaja”] disclose comb polymer (B) which comprises: (a) at least 20% by weight of esters of (meth)acrylic acid and a hydroxylated hydrogenated polybutadiene; (b) 0.2% by weight to 15% by weight styrene; and (c) up to 70% by weight of alkyl(meth)acrylates having 1 to 22 carbon atoms in the alkyl chain, based on the total weight of the comb polymer, which overlap the weight % of the claimed polyalkyl(meth)acrylate polymer.  
 This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being obvious over Klein et al (US 2019/0177641).
The applied reference has a common assignee (and different inventive entity) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Klein et al [“Klein”] disclose a polyalkyl(meth)acrylic acid and a first hydroxylated hydrogenated polybutadiene; (b) 1 to 15% by weight of one or more esters of (meth)acrylic acid and a second hydroxylated hydrogenated polybutadiene; (c) 4 to 98% by weight of one or more C1-30 alkyl(meth)acrylates; and (d) 0.1 to 65% by weight of additional monomers including styrene; which overlaps the weight % of the claimed polyalkyl(meth)acrylate polymer.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eisenberg et al (US 2016/0097017) disclose a copolymer obtained by free-radical polymerization from a monomer composition which comprises: (A) 30%-50% by weight of an ester of (meth)acrylic acid and a hydroxylated hydrogenated polybutadiene, (B1) 0.2%-50% by weight of methyl(methacrylate), (B2) 0.2%-50% by weight butyl(meth)acrylate, (B3) 0.2% - 5% by weight of C5-C30 alkyl(meth)acrylates, and (C) 10% to 50% by weight styrene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
May 5, 2022